                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


        TIMOTHY RONNING,

               Plaintiff,                            Case No. 18-cv-11021

                   v.                         UNITED STATES DISTRICT COURT JUDGE
                                                      GERSHWIN A. DRAIN
    COMMISSIONER OF SOCIAL
          SECURITY,                            UNITED STATES MAGISTRATE JUDGE
                                                  STEPHANIE DAWKINS DAVIS
              Defendant.
                                       /

 OPINION AND ORDER GRANTING PLAINTIFF COUNSEL’S MOTION
                FOR ATTORNEY’S FEES [#16]

                                I. INTRODUCTION

      Plaintiff Timothy Ronning initiated this civil action on March 29, 2019,

seeking review of the Commissioner of the Social Security Administration’s

decision to deny his claim for disability benefits. Dkt. No. 1. Subsequently, the

parties agreed to send this case back to the Administration on remand for further

action pursuant to sentence four of 42 U.S.C. § 405(g). Dkt. No. 13. As a result,

Plaintiff became the prevailing litigant in the proceedings before this Court, and

the parties stipulated that Plaintiff would receive $3,500 in attorney’s fees under

the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. See Dkt. No. 14;




                                        -1-
Shalala v. Schaefer, 509 U.S. 292, 302 (1993) (holding a party who wins a

sentence-four remand order is a prevailing party).

      On remand, the Administrative Law Judge issued a fully favorable decision

on Plaintiff’s disability claims and awarded him compensation for past-due

benefits. Dkt. No. 16-1. But the Social Security Administration withheld twenty-

five percent of this award -- $14,675.63 -- to pay for any approved attorney’s fees.

Dkt. No. 16-2, p. 7 (Pg. ID 808). Plaintiff Counsel now petitions the Court to

award attorney’s fees in this amount.

      Present before the Court is Plaintiff Counsel’s Motion for Attorney’s Fees

pursuant to 42 U.S.C. § 406(b). Dkt. No. 16. Defendant Commissioner of Social

Security raises no objection to this Motion. Dkt. No. 17. For the reasons set forth

below, the Court will GRANT the Motion [#16].

                                  II. DISCUSSION

      Prior to initiating this action, Plaintiff and his attorney executed a

contingency fee agreement that read: “If the claimant is awarded benefits by the

Appeals Council or by a Federal Court, or following an Order of Remand issued by

the Appeals Council or Federal Court, the fee shall be 25% of the total past due

benefits to the Claimant and/or the Claimant’s family.” Dkt. No. 16-3. Counsel

therefore contends that the Court should award him attorney’s fees in the amount




                                        -2-
of $14,675.63, in accordance with the contractual agreement and 42 U.S.C. §

406(b).

      Title 42 U.S.C. § 406(b) provides:

      Whenever a court renders a judgment favorable to a claimant under this
      subchapter who was represented before the court by an attorney, the court
      may determine and allow as part of its judgment a reasonable fee for such
      representation, not in excess of 25 percent of the total of the past-due
      benefits to which the claimant is entitled by reason of such judgment, and
      the Commissioner of Social Security may, notwithstanding the provisions of
      section 405(i) of this title, but subject to subsection (d) of this section, certify
      the amount of such fee for payment to such attorney out of, and not in
      addition to the amount of such past-due benefits. In case of any such
      judgment, no other fee may be payable or certified for payment for such
      representation except as provided in this paragraph.

42 U.S.C. § 406(b)(1)(A). The Supreme Court has instructed that “§ 406(b) does

not displace contingent-fee agreements as the primary means by which fees are set

for successfully representing Social Security benefits claimants in court. Rather, §

406(b) calls for court review of such arrangements as an independent check, to

assure that they yield reasonable results in particular cases.”            Gisbrecht v.

Barnhart, 535 U.S. 789, 807 (2002). There is a rebuttable presumption that an

attorney should receive their full contingency fee under a contract unless “1) the

attorney engaged in improper conduct or was ineffective, or 2) the attorney would

enjoy an undeserved windfall due to the client’s large back pay award or the

attorney’s relatively minimal effort.” Hayes v. Sec’y of Health and Human Servs.,

923 F.2d 418, 419 (6th Cir. 1990).



                                          -3-
      Here, the Court finds that Counsel is entitled to his full compensation under

the contingency fee agreement. Counsel accepted this case with no guarantee of

being paid for his representation; yet, advocated vigorously and successfully for

his client’s disability rights from the administrative level to the federal courts, and

back again. In the proceedings before this Court, Counsel expended twenty hours

reviewing the administrative record, researching case law, and drafting a Motion

for Summary Judgment. These efforts ultimately led to the case being remanded to

the Social Security Administration and Plaintiff receiving past-due disability

benefits. See Bergen v. Comm’r of Soc. Sec., 454 F.3d 1273, 1277 (11th Cir. 2006)

(“We find that 42 U.S.C. § 406(b) authorizes an award of attorney’s fees where the

district court remands the case to the Commissioner of Social Security for further

proceedings, and the Commissioner on remand awards the claimant past-due

benefits.”).   Accordingly, the Court finds that Counsel’s representation was

effective and that granting him an award of $14,675.63 would not lead to an

undeserved windfall.

      In short, the Court will Grant Plaintiff Counsel’s Motion for Attorney’s

Fees. However, the Court will direct Counsel to return to Plaintiff the $3,500 he

received in attorney’s fees under the EAJA. See Gisbrecht, 535 U.S. at 796

(“Congress harmonized fees payable by the Government under EAJA with fees

payable under § 406(b) out of the claimant’s past-due Social Security Benefits in



                                         -4-
this manner: Fee awards may be made under both prescriptions, but the claimant’s

attorney must refund to the claimant the amount of the smaller fee.”) (internal

quotations and citations omitted).

                                 III. CONCLUSION

      For the reasons stated herein, the Court will GRANT Plaintiff Counsel’s

Motion for Attorney’s Fees [#16].

      IT IS SO ORDERED.

Dated:       July 15, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, July 15, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        -5-
